DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1. Claim 1 recites the limitation “the effective refractive index” in the last paragraph of the claim language.
There is insufficient antecedent basis for this limitation in the claim.
Claim 2 and 5 rejected for dependence upon a 112(b) rejected instance claim.

Regarding claims 1.  Claim 1 recites the limitation “wherein the shape of the stubs or protrusions is different from a cone or truncated cone, and wherein the stubs or 
It is unclear to the examiner as to how the shape of the stubs or protrusions is different from a cone or truncated cone, but then essentially conical shape. 
These two statements appear to be contradictions of each other and therefore vague and unclear and leave doubt as to the meaning of the technical features to which they refer.
Claims 2 and 5 are rejected for dependence upon a 112(b) rejected instance claim.

Regarding claim 14.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation a gradual change of the refractive index through the transition layer with changing distance from the photonic component, and the claim also recites the gradual change of the refractive index is an increase with increasing distance from the photonic component which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 15 is rejected for dependence upon a 112(b) rejected instance claim.
Regarding claim 15. Claim 15 recites the limitation “the effective refractive index” in the last sentence of the claim language.
There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 15.  Claim 15 recites the limitation “wherein the stubs or protrusions are of essentially conical shape and have dimensions appropriate for a gradual change of the effective refractive index” in the last line of the claim language.
Claim 15 depends upon claim 14. Claim 14 states wherein the shape of the stubs or protrusions is different from a cone or truncated cone.
It is unclear to the examiner as to how the shape of the stubs or protrusions is different from a cone or truncated cone, but then essentially conical shape. 
These two statements appear to be contradictions of each other and therefore vague and unclear and leave doubt as to the meaning of the technical features to which they refer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole (U.S. 2004/0072384), 

Regarding claim 1. Cole discloses a semiconductor device (FIG. 1-3),
comprising:
a photonic component (FIG. 1-3, item 140; [0015] i.e. bolometer array);
a transition layer (FIG. 1-3, item 130; 320-330; [0019]-[0020]) allowing a propagation of radiation according to a refractive index ([0019], i.e. The dimensions and spacing (periodicity) of posts 320 depends upon the refraction index of the window material and the wavelength band of the incident radiation 110 desired to be detected), the photonic component (FIG. 1-3, item 140) facing the transition layer (FIG. 1-3, item 130; 320-330); 
the transition layer (FIG. 1-3, item 130; 320-330) comprising a structured surface (FIG. 1-3, item 320-330; [0020], i.e. substantially pyramidal or conical) affecting the propagation of radiation ([0007], i.e. An infrared detector according to the invention has a window in a cover having a cavity for exposing one or more detector pixels to incident radiation. The window has an antireflective element formed within the cavity as a field of posts having a height, spacing, and fill factor for achieving the desired optical effect in a wavelength range of interest.) according to a gradual change of the refractive index through the transition layer with changing distance from the photonic component (FIG. 1-3, item 140);

the structured surface (FIG. 3, item 320-330) of the transition layer (FIG. 1-3, item 130; 320-330) being is a silicon surface ([0018], i.e. elements 130 and 140 are silicon wafers)
the photonic component (FIG. 1-3, item 140; [0015] i.e. bolometer array) comprising a sensor for the detection of infrared ([0007], i.e. An infrared detector) or visible light,
wherein the gradual change of the refractive index is an increase with increasing distance from the photonic component ([0019], i.e. Posts 320 are shown as right circular cylinders, and are arranged in a rectangular matrix of rows and columns in field 310. The dimensions and spacing (periodicity) of posts 320 depends upon the refraction index of the window material and the wavelength band of the incident radiation 110 desired to be detected. To approximate a quarter-wavelength antireflective layer, the height of the posts is about h=.lambda.(4n), where .lambda. is the approximate center of the wavelength band of interest, and n is the effective index of refraction of field 310. Post height is typically in the range of 0.2 um to 4 um, corresponding to band centers from 3 to 60 um. To avoid reflection at surface 137, it is desirable to make n={square root}n.sub.w, where n.sub.w is the index of the solid window material. Because posts 320 are arranged in a pattern having symmetry in two orthogonal directions, n is anisotropic)

wherein the stubs or protrusions have a surface in the shape of a section of one sheet of a circular hyperboloid of two sheet ([0020], i.e. It is also possible to fabricate posts (or holes) having a non-vertical sidewalls; that is, the posts can be shaped to provide a varying cross section along their height, such as substantially pyramidal or conical, including frustum and other variations of these shapes where the cross section decreases along the height of the posts (or, equivalently, depth of holes).
wherein the shape of the stubs or protrusions is different from a cone or truncated cone ([0020], i.e. It is also possible to fabricate posts (or holes) having a non-vertical sidewalls; that is, the posts can be shaped to provide a varying cross section along their height, such as substantially pyramidal or conical)
wherein the shape of the stubs or protrusions are of essentially conical shape ([0020], i.e. It is also possible to fabricate posts (or holes) having a non-vertical sidewalls; that is, the posts can be shaped to provide a varying cross section along their height, such as substantially pyramidal or conical) and have dimensions appropriate for a gradual change of the effective refractive index ([0019], i.e. The dimensions and spacing (periodicity) of posts 320 depends upon the refraction index of the window material and the wavelength band of the incident radiation 110 desired to be detected)

Regarding claim 2. Cole discloses all the limitations of the semiconductor device of claim 1 above,


Regarding claim 5. Cole discloses all the limitations of the semiconductor device of claim 1 above,
Cole further discloses wherein the semiconductor substrate ([0018], i.e. elements 130 and 140 are silicon wafers) and the transition layer ([0018], i.e. elements 130 and 140 are silicon wafers) are silicon ([0018], i.e. elements 130 and 140 are silicon wafers).

Regarding claim 14. Cole discloses a semiconductor device (FIG. 1-3),
comprising:
a photonic component (FIG. 1-3, item 140; [0015] i.e. bolometer array);
a transition layer (FIG. 1-3, item 130; 320-330; [0019]-[0020]) allowing a propagation of radiation according to a refractive index ([0019], i.e. The dimensions and spacing (periodicity) of posts 320 depends upon the refraction index of the window material and the wavelength band of the incident radiation 110 desired to be detected), the photonic component (FIG. 1-3, item 140) facing the transition layer (FIG. 1-3, item 130; 320-330); 
the transition layer (FIG. 1-3, item 130; 320-330) comprising stubs or protrusions (FIG. 1-3, item 320-330; [0020], i.e. substantially pyramidal or conical) affecting the propagation of radiation ([0007], i.e. An infrared detector according to the invention has a window in a cover having a cavity for exposing one or more detector pixels to incident 
the transition layer (FIG. 1-3, item 130; 320-330) being part of a semiconductor substrate ([0018], i.e. elements 130 and 140 are silicon wafers) or a layer applied to the surface of a semiconductor substrate;
the photonic component (FIG. 1-3, item 140; [0015] i.e. bolometer array) comprising a sensor for the detection of infrared ([0007], i.e. An infrared detector) or visible light,
wherein the gradual change of the refractive index is an increase with increasing distance from the photonic component ([0019], i.e. Posts 320 are shown as right circular 
wherein the shape of the stubs or protrusions is different from a cone or truncated cone ([0020], i.e. It is also possible to fabricate posts (or holes) having a non-vertical sidewalls; that is, the posts can be shaped to provide a varying cross section along their height, such as substantially pyramidal or conical)
Cole fails to explicitly disclose wherein the circular hyperboloid of two sheets is defined with reference to a system of Cartesian coordinates x, y, z by the equation (x2 + y2) + a2(b2 - z2) = 0, wherein a is a constant real number that is different than zero.
	However, setting a to equal 1, you end up with the equation (x2 + y2) = z2, then the equation becomes x2 + y2 = z2. The equation of the cone is similar as a cylinder that we multiply by z to achieve the narrowing effect.  Since a cylinder has equation like x^2 + y^2 = 1   [it's in 3 coordinates, (x,y,z)], the cone has equation x^2 + y^2 = z^2: that gives us a circle of radius z at height z.
2 + y2) + a2(b2 - z2) = 0, wherein a is a constant real number that is different than zero. This is a "cone" that applicant defines in applicant's submitted specifications to be a “protrusions have a surface in the shape of a section of one sheet of a circular hyperboloid of two sheet” in stubs or ¶0027 FIG. 4 is a perspective view of a protrusion or stub 8 forming part of the structure of the surface 6 of the transition layer 5 for a further embodiment, in which the nappe of the protrusion or stub 8 is a cone of height h2, measured along its axis from the base 9 to the apex 11. The above equations also apply to this special case where 0=b=c, and d=h2 is the height h2 of the cone).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
	
Regarding Claim 15.   Cole discloses all the limitations of the semiconductor device of claim 14 above.
Cole further discloses wherein the shape of the stubs or protrusions are essentially conical shape ([0020], i.e. It is also possible to fabricate posts (or holes) having a non-vertical sidewalls; that is, the posts can be shaped to provide a varying cross section along their height, such as substantially pyramidal or conical) and have dimensions appropriate for a gradual change of the effective refractive index ([0019], i.e. The dimensions and spacing (periodicity) of posts 320 depends upon the refraction index of the window material and the wavelength band of the incident radiation 110 desired to be detected)

Response to Arguments
Applicant’s arguments with respect to claims 1, 2 5, 14, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.E.B./Examiner, Art Unit 2815     


/NILUFA RAHIM/Primary Examiner, Art Unit 2893